TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-02-00736-CV



                           Atlantic Mutual Insurance Company, Appellant

                                                      v.

             Duncan Roberts; Dolores Robertson, Individually and as next friend of
                              Danae R. Robertson, Appellees


         FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
            NO. GN200988, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING




                               MEMORANDUM OPINION


                 Appellant Atlantic Mutual Insurance Company filed its notice of appeal on November 25,

2002, and the clerk=s record was filed on January 16, 2003. On February 26, 2003, we sent appellant

notice that its appellant=s brief was overdue and that its appeal would be subject to dismissal if a motion for

extension of time was not filed by March 3, 2003. To date, appellant has not responded to this Court=s

correspondence.

                 We therefore dismiss the appeal for want of prosecution. Tex. R. App. P. 42.3(b).




                                                   __________________________________________

                                                   David Puryear, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed for Want of Prosecution
Filed: April 17, 2003`